Exhibit 10.26

 

AMENDMENT TO TAX RECEIVABLE AGREEMENT

 

This Amendment to the Tax Receivable Agreement dated as of October 30, 2007 (the
“Agreement”), is hereby entered into by and among Pzena Investment Management,
Inc., a Delaware corporation (the “Corporation”), Pzena Investment Management,
LLC, a Delaware limited liability company (“PIM”) and each of the undersigned
parties hereto identified as the “Members” Capitalized terms used but not
defined herein have the meanings set forth in the Agreement.

 

Preliminary Statement

 

WHEREAS, the Corporation, PIM and certain Members wish to amend the Agreement to
clarify certain tax benefits payment provisions therein (this “Amendment”);

 

WHEREAS, pursuant to Section 7.06 of the Agreement, provisions therein may
generally be modified or amended by written consent;

 

WHEREAS, Section 7.13 of the Agreement states that the Agreement shall be
treated as part of the Pzena Investment Management, LLC Amended and Restated
Operating Agreement, as further amended; and

 

WHEREAS, pursuant to Section 11.01(a) of the Operating Agreement, terms and
provisions therein may generally be modified or amended at any time and from
time to time by written consent.

 

NOW THEREFORE, pursuant to the above referenced sections, the Tax Receivable
Agreement is amended as follows:

 

1.Section 3.03 “Pro Rata Payments” shall be replaced in its entirety by the
following:

 

“For the avoidance of doubt, to the extent that (i) the Corporation’s deductions
with respect to any Basis Adjustment is limited in a particular Taxable Year or
(ii) the Corporation lacks sufficient funds to satisfy or is prevented under any
credit agreement or other agreement from satisfying its obligations to make all
Tax Benefit Payments due in a particular Taxable year, the limitation on the
deduction, or the Tax Benefit Payments that may be made, as the case may be,
shall be taken into account or made for the Applicable member as PIM may
determine in its sole discretion, and in a manner that it considers to be
equitable to all Continuing and Exiting Members.”

 

2.Except as set forth herein, the provisions of the Agreement remain in full
force and effect.

 

This Amendment may be executed in one or more counterparts, and each of such
counterparts shall for all purposes be deemed to be an original.

 

 

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed to be effective as of
December 31, 2012.

 

Pzena Investment Management, Inc.,

The Corporation

 

    By: Richard S. Pzena, Chief Executive Officer

 

Pzena Investment Management, LLC,

PIM

 

    By: Richard S. Pzena, Chief Executive Officer

 

 

 

 

MEMBERS



            The Aaron Pzena Family Trust   Bill Andolfi             Joan Berger
  Rakesh Bordia             Caroline Cai   The Carrie Esther Goetz Trust        
    Kevin Clegg   Steven M. Coffey             The Daniel Pzena Family Trust  
Antonio DeSpirito             Jessica Doran   The Eric Pzena Family Trust      
      Evan Fire   Allison Fisch

 

 

 

 

      John Flynn   Evan Fox             John P. Goetz   Fitzgerald S. Haney    
        Michel V. Hanigan   Lawrence Kohn             Keith Komar   James Krebs
            William L. Lipsey   LJK Trust I             Lauren Lopes   Brian
Mann             The Michael D. Peterson 2009 Grantor
Retained Annuity Trust   Valerie R. Mignone

 

 

 

 

      T.V.R. Murti   Nicholas Padgen             Wayne Palladino   Michael D.
Peterson             Jacques Pompy   Richard S. Pzena             Eli Rabinowich
  The Rachel Theresa Goetz Trust             Lisa Roth   The Sarah M. Peterson
2009 Grantor     Retained Annuity Trust             Ben Silver   Manoj Tandon  
          Franco Tapia   The William Lipsey Dynasty Trust

 

 

 

 

      David Y. Zhao   1997 Joel Greenblatt Retained Annuity Trust            
The ACJF Trust   America Media Consultants             Gary & Sharon Curhan  
Joel Greenblatt             Robert Goldstein   Joel Greenblatt for Jordan
Greenblatt             Joel Greenblatt for Jonathan Greenblatt   Joel Greenblatt
for Melissa Greenblatt             Joel Greenblatt for Matthew Greenblatt  
Edward B. Grier III             Joel Greenblatt for Rebecca Greenblatt   Amelia
C. Jones Feinberg             Joel M. Greenblatt 2002 Blithe GRAT   Milestone
Associates, LLC

 

 

 

 

            The Michele Pzena Family Trust   Piping Brook, LLC             Bruce
Newberg   Gary Warren             Sobie Investments    

 

 

 

